Citation Nr: 1020914	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  10-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to December 
1946.  He died in May 1990.  The Appellant is his spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in August 2009 by the 
Pension Management Center in St. Paul, Minnesota.

The Appellant raised a new claim in her April 2010 
substantive appeal for entitlement to pension with special 
monthly pension based on the need for the aid and attendance 
of another.  This claim has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The appellant's countable income minus unreimbursed medical 
expenses for 2009 exceeds the maximum annual income 
limitations for death pension benefits.


CONCLUSION OF LAW

The appellant does not meet the income criteria for death 
pension benefits.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal. Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's death pension claim is not subject to 
the provisions of the VCAA.

In any event, the Board observes that the appellant was 
furnished with a letter in June 2009 informing her of the 
evidence necessary to establish entitlement to nonservice-
connected death pension benefits.

The appellant applied for VA benefits in October 2009.  The 
RO accepted the claim as one for dependence and indemnity 
compensation (DIC), death pension, and accrued benefits.  In 
an August 2009 letter, the RO denied entitlement to DIC and 
accrued benefits, notified the appellant that her reported 
income exceeded the maximum allowed for a surviving spouse 
with no dependents.  In September 2009, the appellant 
submitted a notice of disagreement as to the issue of 
pension.

The appellant submitted medical expense reports and an 
Improved Pension Eligibility Verification Report (EVR) in 
October and November 2009.  These documents show that she 
reported she had not remarried and had no unmarried, 
dependent children in her custody.  She reported that her 
only income was that from the Social Security Administration 
(SSA), at $1,333.00 monthly.  She reported the following 
unreimbursed medical expenses:  Medicare at $96.40 per month, 
other private medical insurance at $279.06 for the last six 
months, and dental insurance at $213.48 for the last six 
months.  She also reported total costs in medical supplies at 
$1,053.84 and special diabetic foods at $320.00 for the last 
six months, and one time charges for a doctor's clinic visit 
at $75.00, reading glasses at $8.24, and mileage to and from 
the clinic at $32.00.  Finally, she provided a request for 
in-home care, indicating that she had been in receipt of in-
home care from July 2008, but that she paid no fees for the 
services.

A report from the Social Security Administration (SSA) shows 
that the appellant was paid a monthly SSA benefit of $1454.40 
beginning in December 2008, and that her monthly deduction 
for Medicare premiums was $96.40.  

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2009).

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2009).

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272 (2009).  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 5 
percent of the applicable maximum annual death pension rate.  
38 C.F.R. § 3.272(g).  In this case, that would mean expenses 
exceeding $397 in 2009.  See 38 C.F.R. § 3.272.

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21. 38 U.S.C.A. §§ 1503, 1541; 38 
C.F.R. § 3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
I, Appendix B.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purpose of determining entitlement, the monthly rate of 
pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable annual income and dividing the 
remainder by 12.  See generally 38 C.F.R. § 3.273 (2009).

The Board notes that income derived from SSA benefits is not 
excluded from countable income.  As noted, a widow without 
dependents cannot receive improved death pension benefits if 
her income is above a certain level.  Effective December 1, 
2008, VA's maximum annual death pension rate was $7,933.00 
for a surviving spouse with no dependents.

The appellant's income for 2009 is $17,448.00 (calculated by 
multiplying $1454.00 by 12).  Her yearly income is reduced by 
$4,891.00 ($1,157.00 for Medicare premiums, $559.00 for other 
private medical insurance premiums, $427.00 for dental 
insurance premiums, $2,108.00 for medical supplies, and 
$640.00 for special diabetic foods, less 5 percent of the 
maximum death pension rate, which is $397.00) for a countable 
income of $12,954.00.  This is above the maximum annual death 
pension rate of $7,933.00 for a surviving spouse with no 
dependents.

The RO did not find charges of $75.00 (for a doctor's clinic 
visit), $8.24 (for reading glasses), and $32.00 (for mileage 
to and from the clinic) to be deductible because it was not 
demonstrated by the record that the expenses were continuing.  
However, even if these expenses were deducted, they bring the 
appellant's income to $12,839.00, which is still above the 
maximum annual death pension rate.

Accordingly, as the appellant's income for 2009 exceeded the 
statutory limit, the appellant is not entitled to VA improved 
death pension benefits.

The Board is sympathetic to the appellant's case and urges 
her to re-apply should her unreimbursed medical expenses 
increase or other circumstances change.  Unfortunately, the 
Board is bound by the parameters of VA laws and regulations.  
The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable. 38 U.S.C.A. § 5107(b).  The claim must be denied.



ORDER

Entitlement to death pension benefits is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


